Citation Nr: 1816838	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-38 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, from June 1971 to June 1973, from June 1973 to June 1977, and from November 1982 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) in Denver, Colorado. 

In May 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, his currently diagnosed obstructive sleep apnea had its onset during active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.
Service Connection - Applicable Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In this case, the Veteran is diagnosed with obstructive sleep apnea, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that his currently diagnosed obstructive sleep apnea had its onset during active duty, specifically since his return from Saudi Arabia in 1991. 

Obstructive sleep apnea is currently diagnosed, as confirmed by an April 2013 VA examination report. 

The Veteran's service treatment records do not show any treatment or diagnoses of sleep apnea.  

In a statement in support of claim dated in April 2013, the Veteran's spouse indicated that upon his return from Desert Storm, she noticed that he was snoring and would stop breathing in his sleep.  The Veteran's spouse reiterated the same observations in an additional statement in support of claim dated in December 2013. 

During his May 2017 hearing testimony, the Veteran stated that during active duty he had "tiredness throughout the day," and was told that he snored, but no one told him that he quit breathing other than his wife.  The Veteran and his spouse confirmed that these apneic symptoms started on or about May 1991, upon his return from Saudi Arabia.  The Veteran's spouse further testified that upon his return from Saudi Arabia, she noticed "his legs would be really moving.  He would actually stop breathing, and then he would start.  His body would kind of jerk and shake, and we later were told that was part of the sleep apnea; that it was his body trying to get breathing again."  The Veteran stated that when his wife first told him about it, he disregarded it and said "it's nothing."  He further noted that the only thing he was exposed to in-service was burning oil wells.  The record shows that the Veteran's spouse was married to him at the time of his active duty service (they were married in 1984).   

The Board notes that both the Veteran and his spouse are competent to describe incidents of snoring, ceasing to breathe, and being fatigued, as they would have observed those symptoms firsthand.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board additionally finds these lay assertions credible. 

In April 2013, the Veteran underwent a VA examination to determine the nature and etiology of his sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or a result of the medications he was taking for his service-connected diabetes or pain medications taken for his knees and or right shoulder service-connected disabilities.  The examiner explained that sleep apnea is anatomical issue and his sleep apnea was obstructive not central and therefore not related to his medication intake.  Nevertheless, the examiner concluded that while there was no connection between his medication intake and his sleep apnea, he would have had sleep apnea regardless, as he was "a snorer for years."  Here, the Board notes that the examiner did not provide an opinion on direct basis; however, the conclusion that the Veteran's sleep apnea would have occurred regardless, since he was a snorer for years, is suggestive of a link between his years of snoring and the current diagnosis of sleep apnea. 

In April 2014, VA obtained an addendum medical opinion, in which the examiner opined that the Veteran's currently diagnosed sleep apnea had a post-service onset.  The examiner explained that the only document that supports the Veteran's claim that his sleep apnea condition had an active duty onset was his spouse's statement in April 2013.  In this regard the examiner noted that snoring is a "non-specific and ubiquitous" in the healthy male population so "that spousal observation was of no significance in terms of establishing an OSA onset date."  The examiner further noted that the critical history provided by the spouse was that she observed apneic episodes in the Veteran when he returned from Desert Storm.  However, the examiner stated that that observation would be credible lay testimony but for the fact that the Veteran did not seek medical evaluation for his observed apneic events.  The examiner stated "I find it implausible to say the least that an adult male would be told, by his wife, the he would "stop breathing" during sleep, and then the Veteran would ignore that information."  The examiner further indicated "I would argue that the scenario, as described above, does not even pass a lay common sense test."  The examiner concluded, that medically, the STRs are silent for any active duty complaints consistent with sleep apnea, specifically, his negative response to the question whether he had any frequent trouble sleeping or shortness of breath. 

The Board, however, finds the April 2014 VA examination inadequate to the extent that the VA examiner made a legal determination as to the credibility of the statements made by Veteran and his spouse, and used such legal conclusion as a rationale for the negative nexus opinion.  As noted above, the Board finds the lay assertions made by both the Veteran and his spouse throughout the pendency of this appeal as well as during their hearing testimony to be both competent and credible.  Notably, while disregarding the spouse's assertions that the Veteran was snoring upon his return from Desert Storm, by indicating that snoring was "non-specific and ubiquitous," the examiner specifically admitted that the Veteran's spouse's statement "supports the Veteran's claim that his sleep apnea condition had an active duty onset."  Accordingly, since the Board find no reason to challenge the credibility of the lay assertions made by the Veteran and his spouse, the examiner's conclusion that the spouse's statement supports the conclusion that the date of onset was in-service, is probative to the Veteran's claim. 

In summary, while only providing opinion on secondary basis, the April 2013 VA examiner noted that sleep apnea was not caused by medication intake, but would have occurred regardless as the Veteran was snoring for years.  Furthermore, the April 2014 VA examiner's opinion finding the Veteran and his spouse not credible is not adequate, but the conclusion that such statements support that sleep apnea had its onset during active duty is sufficient to establish service connection for sleep apnea in light of the Board's finding that such statements are credible.   

Therefore, resolving any reasonable doubt in favor of the Veteran, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so incurred in service.  See 38 C.F.R. § 3.303(d).  The finding that the Veteran has had obstructive sleep apnea symptoms to include feeling tiredness throughout the day, snoring, and ceasing of breath since service is supportive of the claim overall, because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea as confirmed by both the April 2013 and April 2014 VA examiners.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  


ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


